Citation Nr: 0736521	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-09 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for generalized 
bursitis.

4.  Entitlement to an initial compensable evaluation for 
inguinal hernias.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to March 
1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Decatur, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for a right ankle disability, right knee 
disability, and generalized bursitis.  The veteran 
subsequently moved, and his case was then transferred to the 
RO in Hartford, Connecticut.

In September 2007, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO in Hartford.  
A copy of the hearing transcript is of record and has been 
reviewed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is necessary prior 
to analyzing the veteran's service connection claims for a 
right ankle disability, right knee disability, and 
generalized bursitis.  During his September 2007 hearing, the 
veteran, through his representative, requested a VA 
examination.  The veteran testified that his right ankle is 
extremely painful and his is unable to walk on it.  He feels 
like his right ankle shifts out of place. The veteran also 
complained of swelling and shifting of his right knee.  
Lastly, he indicated that his joints become very painful and 
swollen.  
Service medical records show that the veteran received 
treatment for right foot pain, right knee problems, and 
"possible bursitis."  Given this in-service treatment and 
the veteran's current complaints, the Board finds that a VA 
examination is necessary.  During the course of this appeal, 
the veteran has not been afforded a VA examination to 
determine whether any currently diagnosed right ankle 
disability, right knee disability, and generalized bursitis 
is related to his period of active military service.  

Lastly, the Board notes that, in a December 2005 rating 
decision, the RO granted service connection for inguinal 
hernias, and assigned a noncompensable evaluation.  In a 
January 2006 statement, the veteran expressed disagreement 
with noncompensable evaluation, and the RO has not yet issued 
a statement of the case (SOC).   Therefore a remand is 
necessary to correct this procedural deficiency.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2007), Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination of the joints to determine 
the etiology of any currently diagnosed 
right ankle disability, right knee 
disability, and generalized bursitis.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.

a.  The examiner should indicate whether 
the veteran currently has a disability of 
the right ankle.  If so, the examiner is 
requested to provide an opinion as to 
whether there is a 50 percent probability 
or greater that any currently diagnosed 
right ankle disability is related to his 
active military service.  The examiner is 
asked to reconcile any opinion with a 
December 1990 service medical record 
showing complaints of right foot pain and 
the separation examination report.  

b.  The examiner should also indicate 
whether the veteran currently has a 
disability of the right knee.  If so, the 
examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed right knee disability 
is related to his active military 
service.  The examiner is asked to 
reconcile any opinion with an October 
1987 treatment record showing complaints 
of right knee pain, and a separation 
examination report dated in March 1994 
reflecting evidence of right knee 
weakness and minimal medial laxity.  

c.  The examiner should indicate whether 
the veteran currently has generalized 
bursitis.  If so, the examiner is 
requested to provide an opinion as to 
whether there is a 50 percent probability 
or greater that any currently diagnosed 
generalized bursitis is related to his 
military service.  The examiner is asked 
to reconcile any findings and opinion 
with a January 1988 service medical 
record reflecting a diagnosis of 
"possible bursitis" and the separation 
examination report.  

All opinions expressed should be 
supported by complete rationale.

2.  Upon completion of the foregoing, the 
RO should re-adjudicate the service 
connection claims for a right ankle 
disability, right knee disability, and 
generalized bursitis.  If any benefits 
sought are not granted, the veteran 
should be furnished a supplemental 
statement of the case, and provided an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

3.  The RO should issue a SOC pertaining 
to the issue of entitlement to an initial 
compensable evaluation for inguinal 
hernias.  The veteran is hereby notified 
that, following the receipt of the SOC 
concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  
If, and only if, a timely substantive 
appeal is filed, should the case be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


